Exhibit 10.1

ESCROW AGREEMENT

This Escrow Agreement (this “Agreement”), is made and entered into as of April
5, 2012, by and among Stubbs, Alderton & Markiles LLP, as escrow agent (the
“Escrow Agent”), Phototron Holdings, Inc., a Delaware corporation (“PHI”),
Sterling C. Scott (the “SGT Representative”), and W-Net Fund I, L.P., a Delaware
limited partnership (the “Investor Representative”).

Recitals

WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger Agreement”)
for the acquisition of SG Technologies Corp, a Nevada corporation (“SGT”), by
PHI, dated as of March 21, 2012, by and among PHI, SGT, SGT Merger Corporation,
a Nevada corporation and wholly-owned subsidiary of PHI, the SGT Representative
and the Investor Representative, PHI issued the SGT Stockholders certain Merger
Consideration including the Escrow Shares (capitalized terms used herein and not
defined herein shall have the meanings given such terms in the Merger
Agreement);

WHEREAS, pursuant to Section 2.11 of the Merger Agreement, the parties to the
Merger Agreement agreed that PHI will deliver the Escrow Shares to the Escrow
Agent upon the terms of this Agreement to be held in escrow pursuant to Section
2.11 of the Merger Agreement;

WHEREAS, the Escrow Shares escrowed for each of the SGT Stockholders are
identified on Schedule A to this Agreement; and

WHEREAS, the Escrow Agent has agreed to act as escrow agent on the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual premises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.               Appointment of Escrow Agent. PHI, the SGT Representative and
the Investor Representative each appoint the Escrow Agent to act as the escrow
agent for the Escrow Shares. The Escrow Agent agrees to act as escrow agent and
perform the functions set forth in this Agreement subject to all of its terms.

2.               Deposit in Escrow. PHI is hereby delivering the Escrow Shares
to the Escrow Agent, and the Escrow Shares are herewith deposited with the
Escrow Agent, to be held and administered as provided herein.

3.               Distribution of Escrow Shares.

3.1            Distribution to the SGT Stockholders. In the event that, during
the Vesting Period, the Surviving Corporation (a) (i) recognizes at least
$3,250,000 in Net Sales and (ii) recognizes at least $950,000 in Gross Profits
(in each case as determined in accordance with Section 2.11.3 of the Merger
Agreement), then the SGT Representative and the Investor Representative shall
deliver written instructions (the “Vested Instructions”) to the Escrow Agent
instructing the Escrow Agent to deliver to each of the SGT Stockholders such SGT
Stockholder’s Escrow Shares. Upon receipt of the Vested Instructions, the Escrow
Agent shall distribute to each of the SGT Stockholders, as soon as practicable,
such SGT Stockholder’s Escrow Shares at the address listed under such SGT
Stockholder’s name on Schedule A to this Agreement.

3.2            Distribution to PHI. In the event that, during the Vesting
Period, the Surviving Corporation (a) (i) recognizes less than $3,250,000 in Net
Sales and/or (ii) recognizes less than $950,000 in Gross Profits (in each case
as determined in accordance with Section 2.11.3 of the Merger Agreement), then
the SGT Representative and the Investor Representative shall deliver written
instructions (the “Unvested Instructions”) to the Escrow Agent instructing the
Escrow Agent to deliver all of the Escrow Shares to PHI. Upon receipt of the
Unvested Instructions, the Escrow Agent shall distribute to PHI, as soon as
practicable, all of the Escrow Shares at the address listed for PHI in Section
10.3 hereof.

4.               Liability Of Escrow Agent. In performing any duties under this
Agreement the Escrow Agent shall not be liable to PHI, the SGT Stockholders, the
SGT Representative, the Investor Representative or any other person for damages,
losses, or expenses, except for gross negligence or willful misconduct on the
part of the Escrow Agent or its employees. The Escrow Agent shall not incur any
such liability for (a) any act or failure to act or for any act omitted in good
faith, or (b) any action taken or omitted in reliance upon any instrument,
including, without limitation, the Vested Instructions and the Unvested
Instructions, and any written statement or affidavit (including, without
limitation, a facsimile or an e-mail) that the Escrow Agent shall in good faith
believe to be genuine, nor will the Escrow Agent be liable or responsible for
forgeries, fraud, impersonations, or determining the scope of any representative
authority.

5.     Fees and Expenses. It is understood that the Escrow Agent is also acting
as counsel to PHI, and will be paid fees and usual charges agreed upon for
services as counsel, but that the Escrow Agent shall not receive additional
compensation for services as Escrow Agent pursuant to the terms of this
Agreement. However, in the event that the conditions of this Agreement are not
properly fulfilled by a person other than the Escrow Agent or if PHI, the SGT
Representative or the Investor Representative requests a substantial
modification of its terms, or if any controversy arises, or if the Escrow Agent
is made a party to, or intervenes in, any litigation pertaining to this
Agreement or its subject matter, PHI shall compensate the Escrow Agent for such
extraordinary services and reimburse the Escrow Agent for all costs, attorneys’
fees and expenses occasioned by such default, delay, controversy or litigation
and the Escrow Agent shall have the right to retain all documents or other
things of value at any time held by the Escrow Agent pursuant to this Agreement
until such compensation, fees, costs and expenses are paid. PHI agrees to pay
these sums upon demand.

6.     Controversies. If any controversy arises among the parties hereto, or
with any other person, concerning the subject matter of this Agreement, or its
terms or conditions, the Escrow Agent shall not determine the controversy or be
required to take any action regarding such controversy. In such event, in
accordance with the provisions of Sections 4 and 7 hereof, the Escrow Agent
shall not be liable for interest or damages, except in the case of gross
negligence or willful misconduct on the part of the Escrow Agent or its
employees. Furthermore, the Escrow Agent may at its option file an action of
interpleader requiring the parties to any such controversy to answer and
litigate any claims and rights among themselves. The Escrow Agent is authorized
to deposit with the clerk of the court all of the Escrow Shares. Upon initiating
such action, the Escrow Agent shall be fully released and discharged of and from
all obligation and liability imposed by the terms of this Agreement.

7.     Indemnification of Escrow Agent. PHI and its successors and assigns agree
to indemnify and hold the Escrow Agent harmless against any and all losses,
claims, damages, liabilities, and expenses, including costs of investigation,
counsel fees and distribution amounts that may be imposed on the Escrow Agent or
incurred by the Escrow Agent in connection with the performance of its duties
under this Agreement, including, but not limited to, any litigation arising from
this Agreement or involving its subject matter, except for those incurred by
virtue of the Escrow Agent’s or its employees’ gross negligence or willful
misconduct.

8.     Termination. This Agreement shall terminate upon the distribution of all
of the Escrow Shares held by the Escrow Agent pursuant to the terms of Section 3
hereof, without any notices to any person, unless earlier terminated pursuant to
the terms hereof. Sections 4, 5, 6 and 7 hereof shall survive expiration or any
earlier termination of this Agreement.

9.     Resignation of Escrow Agent. The Escrow Agent may resign at any time upon
giving at least ten (10) days’ prior written notice to PHI, the SGT
Representative and the Investor Representative; provided, however, that no such
resignation shall become effective until the appointment of a successor escrow
agent which shall be accomplished as follows: the parties hereto shall use their
best effort to obtain a successor escrow agent within ten (10) days after
receiving such notice. The successor escrow agent shall execute and deliver an
instrument accepting such appointment and confirming its agreement with all of
the terms of this Agreement, and it shall thereafter, without further acts, be
vested with all the estates, properties, rights, powers, and duties of the
predecessor escrow agent as if originally named as escrow agent. The Escrow
Agent shall thereupon be discharged from any further duties and liabilities
under this Agreement, but shall still be entitled to benefit from the provisions
of Sections 4, 5, 6 and 7 hereof.

10.  Miscellaneous.

10.1         Governing Laws; Jurisdiction. This Agreement is created by and
shall be construed under the applicable laws of the State of California, without
giving effect to its conflicts of laws principles. Any proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
shall be brought against any of the parties hereto in the courts of the State of
California, Los Angeles County, or, if it has or can acquire jurisdiction, in
the United States District Court for the Central District of California, and
each party hereto consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.

10.2         Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument. In the event that any signature
is delivered by facsimile transmission or any other electronic means, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or electronic signature page were an original thereof.

10.3         Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by facsimile, electronic mail, or
overnight courier (providing proof of delivery) to the parties hereto at the
following addresses (or at such other address for a party hereto as shall be
specified by like notice):

If to PHI:Phototron Holdings, Inc.
717 E. Gardena Blvd.
Gardena, California 90248
Attn: Chief Executive Officer
Fax: (818) 992-0202
E-mail: craig@cuubit.com

If to SGT Representative:Sterling C. Scott
723 South Casino Center Blvd.
Las Vegas, Nevada 89101
Fax: (800) 770-9788
Email: sscott@stealthgrow.com

If to Investor Representative:W-Net Fund I, L.P.
12400 Ventura Blvd. Suite 327
Studio City, California 91604
Attn: David Weiner
Fax: (818) 474-7589
E-mail: dweiner@w-net.com

If to Escrow Agent:Stubbs Alderton & Markiles, LLP
15260 Ventura Boulevard
20th Floor
Sherman Oaks, CA 91403
Attn: Greg Akselrud, Esq.
Fax: (818) 444-6303
E-mail: gakselrud@stubbsalderton.com



10.4         Acknowledgment. Each of the parties hereto acknowledges that the
Escrow Agent is not bound by any other agreements that may exist among PHI, the
SGT Representative and/or the Investor Representative.

10.5         Authorization for Amendments. This Agreement shall not be amended
except pursuant to instructions in writing signed by all of the parties hereto.

10.6         Facsimile Copies. A facsimile or electronic copy of any signed
document(s), amendment, instruction (including the Vested Instructions and the
Unvested Instructions) or waiver referred to herein shall be sufficient for all
purposes throughout this Agreement.

[Signature page follows]

 
 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

PHI:

Phototron Holdings, Inc.,
a Delaware corporation

 

 

By: Craig Ellins

Name: Craig Ellins

Title: Chief Executive Officer

 

SGT REPRESENTATIVE:

 

By: /s/ Sterling Scott

 

Sterling C. Scott

 

INVESTOR REPRESENTATIVE:

 

W-net Fund I, L.P.,
a Delaware limited partnership

 

 

By: /s/ David Weiner

Name: David Weiner

Title: Manager of the General Partner

 

ESCROW AGENT:

 

STUBBS ALDERTON & MARKILES, LLP,

a California limited liability partnership

 

By: /s/ Greg Akselrud
Name: Greg Akselrud
Title: Partner

 

 

 
 

SCHEDULE A

SGT STOCKHOLDERS

SGT Stockholder Number of Escrow Shares Sterling C. Scott
2315 Georgia Village Way
Silver Spring, Maryland 20902

691,817

 

The Lauri S Bilawa Trust
165 Goshawk Ridge Road
Park City, Utah 84098 353,268 Jordan W. Scott
19826 Victory Blvd.
Woodland Hills, California 91367 471,024

The Scott Family Trust
3701 Royal Oak Drive

North Little Rock, Arkansas 72116

264,951 Elisabeth M. Wedam
2315 Georgia Village Way
Silver Spring, Maryland 20902 264,951

Joseph Andreae
6225 Tampa Ave

Tarzana, California 91335

250,232

Kyle Tracey
3553 Elm Drive

Calabassas, California 91302

147,195

Vicki Tracey
10 Ocean Avenue

Monmouth Beach, New Jersey 07750

147,195

Justin Manns
7751 Alabama Ave, Suite 7

Canoga Park, California 91304

147,195

Rami Vardi
22858 Dolorosa St.

Woodland Hills, California 91307

 

58,878 David Zemach
11847 Riverside Drive, Unit 102
Valley Village, California 91607 58,878 Ben Beaulieu
22157 Hackney
West Hills, California 91304 88,317

Jay Wright
6701 Democracy Boulevard

Bethesda, Maryland 20817

56,100

 

 

